Per Curiam.
Respondent was admitted to practice by this Court in January 1982. He maintained a law office in the City of Albany.
Petitioner, the Committee on Professional Standards, moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) on account of his conviction of multiple felonies.
On April 8, 1993, respondent was convicted in Albany County Supreme Court upon his plea of guilty to one count of scheming to defraud in the first degree in violation of Penal Law § 190.65 (a class E felony); five counts of grand larceny in the second degree in violation of Penal Law § 155.40 (class C felonies); and one count of grand larceny in the third degree in violation of Penal Law § 155.35 (a class D felony). Pursuant to Judiciary Law § 90 (4) (a), respondent ceased to be an *1021attorney and counselor-at-law upon his conviction of these felonies.
Respondent does not oppose the order sought by petitioner and, accordingly, petitioner’s motion is granted. Respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that, respondent, Jeffrey L. Besse, who was admitted as an attorney and counselor-at-law by this Court on January 14, 1982, be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that, respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the Rules of this Court [22 NYCRR 806.9] regulating the conduct of disbarred, suspended or resigned attorneys.